Title: To Alexander Hamilton from Tobias Lear, 16 February 1790
From: Lear, Tobias
To: Hamilton, Alexander


United StatesFebruary 16th. 1790.
Sir
In obedience to the command of the President of the United States, I have the honor to enclose for your information, a letter from M. H. Bird to the President of the United States dated at Charleston S. Ca. 23d January 1790. offering the services of the Houses of Bird, Savage & Bird, and of Mannings & Vaughan to Act as Agents, if such should be wanted in Europe for the purpose of negotiating a loan, or paying of Interest to the European Creditors of the United States.
I have the honor to be with perfect respect Sir   Your most Obt. Servant
Tobias Lear.Secretary to the President of the U. States.
